Citation Nr: 9904231	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for 
maxillary sinusitis with allergies.

2.  Entitlement to a rating greater than 10 percent for 
residuals of a fracture of the first phalanx and metatarsal 
of the left foot with hallux rigidus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to September 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran's claims of 
service connection for maxillary sinusitis with allergies 
(hereinafter "sinusitis") and residuals of a fracture of 
the first phalanx and metatarsal of the left foot, with 
hallux rigidus (hereinafter "left great toe disability").  
A 10 percent rating was assigned for each.

In addition to the issues cited on the cover page of this 
decision, the veteran, in a July 1993 statement in support of 
claim and at an August 1993 hearing, raised the issues of 
entitlement to service connection for hearing loss and 
tinnitus.  These issues have not been properly developed for 
appellate review and are not intertwined with the issues on 
appeal.  Accordingly, they are referred to the RO for 
appropriate action.

(The Board remanded the veteran's appeal in April 1996 for 
further evidentiary development.)  


FINDINGS OF FACT

1.  The veteran's service-connected sinusitis with allergies 
is manifested by no more than moderate symptoms, including 
congestion, a cough, increased snoring, eyes that itch and 
water, and problems with sneezing and drainage. 

2.  Symptoms due to the veteran's service-connected left 
great toe disability include loss in range of motion of the 
left first proximal phalanx and first metatarsal, pain in the 
left first proximal phalanx and first metatarsal, pain when 
walking, and a limp.  


CONCLUSIONS OF LAW

1.  A rating greater than 10 percent for sinusitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.96, 4.97 (Diagnostic Codes 6501, 6513) (1995); 38 C.F.R. 
§§ 4.3, 4.96, 4.97 (Diagnostic Codes 6513, 6522) (1998).

2.  A rating greater than 10 percent for left great toe 
disability is not warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.71, 4.118 (Diagnostic Codes 5003, 5278, 5281, 
5283, 5284, 7803, 7804, 7806, 7814) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
service-connected sinusitis with allergies and left great toe 
disability are manifested by symptomatology that warrants the 
assignment of higher ratings.  It is also requested that the 
veteran be afforded the benefit of the doubt.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Moreover, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1998).  


Factual Background

Service medical records show that the veteran sustained a 
Grade I open fracture of the left first proximal phalanx and 
first metatarsal in 1991.  He underwent an open reduction and 
internal fixation of his fracture.  Thereafter, service 
medical records show the veteran's continued complaints, 
diagnoses, and treatment for left foot pain and swelling 
secondary to the post-operative fracture with open reduction 
and fixation.  A November 1991 X-ray revealed that fracture 
lines were filling.  Starting in about April 1992 he was also 
diagnosed with post-traumatic arthritis.  A May 1992 medical 
board report shows that the veteran was found unfit for duty 
by reason of his July 1991 injury and post-traumatic 
arthritis. 

The service medical records also show complaints, diagnoses, 
and treatment for sinus and nasal congestion dating back to 
April 1992.  The diagnoses included chronic sinusitis, as 
well as, possible allergies and rhinitis.  See service 
medical records dated in April 1992, May 1992, and June 1992.  

At an October 1992 VA examination, the veteran was diagnosed 
with allergic rhinitis and possible sinusitis.  However, a 
November 1992 X-ray showed clear frontal, ethmoid, maxilla 
and sphenoid sinuses.

The veteran appeared at a personal hearing at the RO in 
August 1993.  As to his sinusitis, he complained of 
difficulty breathing because of a blocked sinus, constant 
drainage, headaches, and substantial crusting around the 
nose, throat, and mouth.  The veteran testified that he took 
Vancenase, Tylenol, and Motrin for his symptoms.  However, 
the Vancenase, which was supposed to clear his sinuses for 12 
hours, only worked for 4 hours.  The veteran further reported 
that, while in service, a physician told him that he needed 
surgery to widen his sinus passageways.  Lastly, he testified 
that dirt in the warehouse where he worked aggravated his 
sinus problems.

As for his left great toe disability, the veteran testified 
that his problems included swelling and pain after walking or 
standing for extended periods of time.  He reported that he 
used a cane to ambulate on bad days and took medication for 
his pain.  The veteran said that his symptoms were 
exacerbated by seasonal changes in temperature.  He 
characterized his disability as severe and reported that it 
had become worse since service.  He also reported that he 
experienced left foot atrophy.  Moreover, he reported that, 
secondary to his left great toe disability, he had a skin 
problem (blisters and skin discoloration) on his left foot as 
well as loss of sensation on the great toe.  

More recently, at an October 1993 VA examination, the veteran 
complained of left foot pain and swelling particularly around 
the first metatarsophalangeal (MTP) joint.  He also reported 
that prolonged walking, standing, or running aggravated his 
symptoms.  On examination of the left foot, there was an 
increased prominence of the bony components of the first MTP 
joint.  There was a post-operative scar on the medial aspect 
of the first MTP joint.  There was partial ankylosis of the 
first MTP joint.  Range of motion of the first MTP joint was 
as follows: passive movement 0 to 10 degrees and no active 
movement.  Additionally, passive manipulation of the first 
MTP joint produced discomfort.  However, the other toes on 
his left foot had full range of motion.  X-rays showed 
moderate degenerative joint disease of the first MTP joint.  
The diagnoses were residuals of a left foot injury with 
fracture of the left big toe and post-operative residuals of 
arthrotomy of the first MTP joint of the left foot; left foot 
scar; joint dysfunction with partial ankylosis of the first 
MTP joint of the left foot; left foot tendomuscular strain; 
and traumatic and degenerative arthritis of the first MTP 
joint of the left foot.

At an October 1993 VA examination, it was reported that the 
veteran had recurrent sinus and nasal allergies.  
Additionally, he was on Vancenase.  Previously, the veteran 
had been on Seldane.  The diagnoses included marked septal 
deviation and seasonal allergies.

VA treatment records, dated from February 1995 to March 1996, 
were thereafter obtained by the RO.  As to his left great toe 
disability, the foregoing records show the veteran's 
complaints of left foot pain, as well as observations that he 
had decreased range of motion of the first MTP joint of the 
left foot with crepitus, and a diagnosis of post-traumatic 
"hallux limitus."  The records also show that the veteran 
wore left foot orthotics.  They also showed his complaints, 
diagnoses, and treatment for tinea pedis on his left foot.  
See VA treatment records dated in February 1995, March 1995, 
June 1995, August 1995, and March 1996. 

As to his sinusitis, the foregoing VA treatment records 
include both a July 1995 and August 1995 report which show 
that the veteran had problems with a swollen and stuffy 
sinus/nasal obstruction.  On examination, no colored 
discharge was seen.  The diagnosis was resolved sinusitis. 

Thereafter, at an August 1997 VA foot examination, the 
veteran reported the history of his injury and treatment.  
The veteran complained of pain in his left great toe and 
first metatarsal that was made worse by prolonged walking, 
standing, climbing, or cold-damp weather.  Moreover, the 
veteran reported that, after exertion, the toe area of his 
left foot swelled.  Additionally, he reported that the pain 
caused him to limp.  Furthermore, it was reported that the 
veteran had periodic blisters on the left foot that did not 
involve his surgical scar. 

On examination, there was a three inch dorsal scar over the 
left great toe and first metatarsal that was well healed but 
"minimally tender."  There was limited flexion and 
extension of the left great toe and first metatarsal.  There 
was a faded blister on the medial aspect of the first MTP 
joint.  Additionally, the veteran had a normal gait and the 
left foot was neither swollen nor tender.  X-rays of the left 
foot showed advanced degenerative changes of the MTP joint of 
the left great toe and evidence that the veteran had 
previously undergone surgery.  The diagnoses included post-
operative fracture of the left great toe and first 
metatarsal; Grade I fracture of the first metatarsal; and 
traumatic arthritis of the left great toe with mild decreased 
range of motion.  The examiner then opined that 

[t]he disability is moderately severe on 
days when the veteran is experiencing 
pain.  The pain causes the veteran to 
limp and on these days his function[al] 
ability is decreased.  The surgical scar 
. . . is minimally tender.  The skin 
problem . . . has no affect on the 
ability of the veteran to function.  
There is no evidence of weakness.  There 
is excessive fatigability but no evidence 
of incoordination.  During flare ups the 
pain in this area is increased, the range 
of motion is decreased, and the veteran's 
ability to function is moderately 
impaired.  (Emphasis added).

At an August 1997 VA nose and sinus examination, the veteran 
reported a lifelong history of seasonal allergic symptoms 
including congestion, a cough, increased snoring, eyes that 
itched and watered, sneezing, and an itchy and runny nose.  
In addition, it was reported that in 1993 the veteran 
underwent a septoplasty because of a septal deviation and 
congestion.  Since that time his ability to breath through 
his nose had improved.  The veteran reported undergoing 
periodic treatment at VA for ongoing allergic rhinitis and 
occasional sinusitis as a complication of his allergic 
rhinitis.  He also reported that he recently stopped using 
Vancenase nasal spray because of nasal irritation. 

On examination, the intranasal area showed marked engorgement 
of the right nares with mild erythema, and some dry mucosa.  
Additionally, the examiner opined that, while the mucosa was 
dry, there was also a boggy consistency to it, forming a 
nasal obstruction.  The left side was patent but there was 
minimal nasal mucosal edema.  The examiner then opined that 
the veteran had "ongoing allergic rhinitis and occasional 
sinusitis that would be mild to moderate in severity."  
(Emphasis added).  The examiner also noted that the veteran 
had not been seen at VA ear, nose, and throat (ENT) clinic 
since 1995. 

Subsequently, the veteran reported for a VA foot examination 
in August 1998.  The veteran complained of increased pain and 
stiffness in the left great toe and first metatarsal of his 
left foot since surgery in service.  Additionally, the 
veteran reported that his pain was increased with walking, 
standing, or climbing.  The veteran also reported that, 
although he walked with a slight limp, he did not use any 
orthotics.

On examination, there was a well-healed scar on the dorsum of 
the left foot that was neither tender nor painful to the 
veteran.  The left foot was otherwise normal.  The range of 
motion of the MTP joint and interphalangeal (ITP) joint was 2 
degrees of extension and flexion.  The examiner then opined 
that there was severe restriction of motion due to pain and 
possibly fusion.  The examiner also noted that the veteran 
walked with a mild limp.  Additionally, the undersurface of 
the foot had a callosity.  However, no other skin problems 
were seen.  X-rays showed degenerative joint disease of the 
first MTP joint.  The diagnosis was status post fracture 
injury of the left great toe and left phalanx.  The examiner 
then opined that the veteran had pain with walking, and 
walked with a limp favoring his right leg.

Sinusitis

The veteran's service-connected sinusitis has historically 
been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6513 
of the VA Rating Schedule for chronic maxillary sinusitis.  
See decision entered in April 1993.  The Board notes that 
maxillary sinusitis is rated in the same fashion as ethmoid, 
frontal, and sphenoid sinusitis.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6511, 6512, 6514.  Additionally, multiple 
coexisting respiratory problems such as rhinitis and 
sinusitis are not to be assigned separate ratings.  38 C.F.R. 
§ 4.96.  Rather, a single rating is assigned based on the 
predominant disability picture with elevation to the next 
higher rating where the overall severity warrants it.  Id.  

Initially, before specifically addressing the question of the 
propriety of a higher rating for sinusitis, it should be 
pointed out that the schedular criteria by which respiratory 
system disabilities are rated changed during the pendency of 
the veteran's appeal to the Board.  See 61 Fed.Reg. 46720 
(1996) (effective Oct. 7, 1996).  Therefore, adjudication of 
a claim for an increase for sinusitis must now include 
consideration of both the old and the new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308, (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  (The Board notes that the 
veteran was advised of the new criteria in the most recent 
supplemental statement of the case.)

The rating criteria in effect prior to October 7, 1996, under 
38 C.F.R. § 4.97, Diagnostic Code 6513, provided that chronic 
maxillary sinusitis with X-ray manifestations only, with 
symptoms either mild or occasional, warranted a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing, infrequent headaches, a 10 percent 
evaluation was warranted.  A 30 percent evaluation was 
warranted when the symptoms were severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was appropriate where the symptoms were 
post-operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

The criteria in effect prior to October 7, 1996, provided 
under 38 C.F.R. 4.97, Diagnostic Code 6501, a 10 percent 
rating for atrophic rhinitis, which caused definite atrophy 
of the intranasal structure and moderate secretion.  A 30 
percent rating required moderate crusting and ozena, atrophic 
changes.  A 50 percent rating required a showing of massive 
crusting and marked ozena with anosmia.  Diagnostic Code 6501 
(1996).  

Effective October 7, 1996, the rating criteria for sinusitis 
(Diagnostic Codes 6510 through 6514) were revised as follows: 
a noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  (A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.)  38 C.F.R. 
§ 4.97 (1998).  

Effective October 7, 1996, the rating criteria for rhinitis 
(Diagnostic Code 6522) were also revised.  The new criteria 
provide a 30 percent rating for allergic or vasomotor 
rhinitis that includes polyps.  A 10 percent rating is 
warranted for rhinitis without polyps, but with greater than 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side. 

Since the Board must consider whether the veteran would 
qualify for a higher rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first. 

The record on appeal shows the veteran's complaints of a 
congested sinus, a cough, increased snoring, eyes that itch 
and water, sneezing, an itchy and runny nose/constant 
draining, and crusting around the nose, throat, and mouth.  
See August 1993 personal hearing testimony; also see October 
1993 and August 1997 VA examinations.  However, VA treatment 
records only show the veteran's complaints of a swollen and 
stuffy sinus/nasal obstruction, as well as a diagnosis at one 
point of resolving sinusitis.  See VA treatment records dated 
in July 1995 and August 1995.  On examination in August 1997, 
the veteran reported that his ability to breathe through his 
nose had improved since the 1993 septoplasty.  Moreover, 
although the August 1997 examiner reported a right-sided 
nasal obstruction, there was no showing that the veteran's 
service-connected sinusitis caused severe sinusitis symptoms-
-frequently incapacitating recurrences, severe and frequent 
headaches, and purulent discharge.  Neither does it show 
rhinitis with moderate crusting and ozena or atrophic 
changes.  Furthermore, the August 1997 examiner opined that 
veteran's service-connected sinusitis with allergies was only 
mild to moderate in severity.  Therefore, the Board finds 
that the veteran's problems due to his service-connected 
sinusitis are best approximated by the criteria for a 10 
percent rating under old Diagnostic Code 6513--moderate 
sinusitis.  Accordingly, given the above-noted symptoms and 
characterization of the severity of his sinusitis, his 
symptomatology does not meet the criteria for a higher rating 
under either old Diagnostic Code 6501 (rhinitis) or old 
Diagnostic Code 6514(sinusitis). 

As for whether a rating higher than 10 percent is warranted 
under the new criteria, the Board notes that the new criteria 
for a 30 percent rating for sinusitis requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  
Additionally, the new criteria governing a 30 percent rating 
for rhinitis requires that the veteran's rhinitis result in 
polyps.  It is clear from the record on appeal that the 
veteran suffers from seasonal allergies, that he underwent a 
septoplasty in 1993, and that he has complained of blocked 
sinus passages, congestion, a cough, increased snoring, eyes 
that itch and water, sneezing, and drainage.  However, there 
is no evidence suggesting that he ever experienced 
incapacitating episodes of sinusitis with allergies as 
frequently as required for a higher rating.  Additionally, 
the record on appeal is devoid of medical evidence of the 
veteran ever experiencing more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Furthermore, the 
record on appeal is also devoid of evidence of polyps.  
Accordingly, a higher rating under the new criteria may not 
be assigned under either Diagnostic Code 6513 or Diagnostic 
Code 6522.  The preponderance of the evidence is against the 
claim.

As noted above, separate ratings are not assignable for 
rhinitis and sinusitis.  38 C.F.R. § 4.96.  Although a rating 
may be elevated on the basis of the aggregate disability, for 
the reasons stated, such an elevation is not warranted.  
Considering the symptoms of both, there is no indication that 
the overall disability equates to problems contemplated by 
higher ratings under either set of criteria.

Left Great Toe Disability

Historically, the veteran has been service connected for 
residuals of a fracture of the first phalanx and metatarsal 
of the left foot, with hallux rigidus which was rated under 
Diagnostic Codes 5284 (unilateral severe hallux rigidus) - 
5281 (other foot injuries).  See RO decision entered in April 
1993.  

The Board notes that, given the 10 percent disability rating 
currently assigned the veteran's service-connected left great 
toe disability, he will only be entitled to a higher rating 
under the Diagnostic Codes used to rate the foot and toes if 
he has unilateral claw foot (pes clavus) with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads (the criteria for a 20 
percent evaluation under Diagnostic Code 5278), or moderately 
severe malunion or nonunion of tarsal or metatarsal bones 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5283), or other moderately severe foot injuries (the 
criteria for a 20 percent evaluation under Diagnostic Code 
5284), or severe pes planus (the criteria for a 20 percent 
rating under Diagnostic Code 5276).  38 C.F.R. § 4.71a 
(1998).

Initially, the Board notes that the criteria for rating foot 
injuries allow for a 20 percent rating when there is a 
moderately severe injury.  See Diagnostic Code 5284.  The 
term "moderately severe" is not defined by regulation.  
However, as reported above, the overall regulatory scheme 
relating to the feet and toes contemplates 20 percent ratings 
in cases where problems include such difficulties as 
dorsiflexion of all toes unilaterally and marked tenderness 
under the metatarsal heads.  See Diagnostic Code 5278 (1998) 
(no more than 10 percent is warranted even if the great toe 
is dorsiflexed).  A 20 percent rating may also be assigned 
when there is moderately severe malunion or nonunion of the 
tarsal or metatarsal bones, Diagnostic Code 5283, or severe 
pes planus with such difficulties as marked deformity or pain 
on manipulation and use accentuated.  Diagnostic Code 5276.

The record does not indicate that the veteran's disability 
approximates such a degree of severity.  The veteran has 
complained of limited motion, swelling, atrophy, neurological 
impairment, a skin problem, and chronic pain.  Moreover, on 
examination in August 1997, there was limited flexion and 
extension of the left great toe and first metatarsal and X-
rays of the left foot showed advanced degenerative changes on 
the MTP joints of the left great toe.  However, the August 
1997 examiner also reported that the veteran had a normal 
gait and the left foot was neither swollen nor tender.  
Similarly, the August 1998 VA examiner reported the range of 
motion of the MTP joint and ITP joint was limited to 2 
degrees of extension and flexion, opined that there was 
severe restriction of motion of the MTP joint and ITP joint 
due to pain, opined that there was possibly fusion of the MTP 
joint and ITP joint, and reported that the veteran had pain 
when he walked.  However, the August 1998 examiner also 
reported that the left foot was otherwise normal.  
Furthermore, the Board notes that, while the August 1997 VA 
examiner initially reported that the veteran's service-
connected left great toe disability "was moderately severe 
on days when the veteran was experiencing pain," he 
thereafter opined that "[d]uring flare ups the pain in the 
area is increased, the range of motion is decreased, and the 
veteran's ability to function is moderately impaired."  

It should be pointed out that the Board is not bound by an 
examiner's characterization of the severity of the veteran's 
service-connected disability especially, where, as here, the 
examiner gives inconsistent characterizations - "moderately 
severe" and "moderately impaired."  Additionally, as 
previously noted, although the term "moderately severe" is 
not defined by regulation, when compared with other 
comparable ratings for the toes, this term is taken to 
require more extensive difficulties than those experienced by 
the veteran.  As suggested by the reference to Diagnostic 
Code 5278 above, even dorsiflexion of the great toe warrants 
no more than a 10 percent rating.  See Diagnostic Code 5278.  
Consequently, where, as here, the veteran's left foot was 
neither swollen or tender and his other toes, as well as his 
foot was described by examiners as normal, an increase under 
Diagnostic Code 5284 is not warranted.  See also 38 C.F.R. § 
4.14 (1998).  Additionally, the Board notes that the 
functional loss attributable to pain on use has been 
considered in arriving at the current assessment.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998); Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).  The Board finds that the 10 percent currently 
assigned the veteran pursuant to Diagnostic Codes 5284-5281 
takes into account his complaints of pain and compensates him 
for it.  In short, the Board finds that his impairment is no 
more than moderately disabling as this term is contemplated 
by Diagnostic Code 5284.  Even the August 1997 examiner, on 
final reflection after examining the veteran's foot, 
concluded that this was so.  At one point he referred to pain 
as causing "moderately severe" problems, but the Board 
finds that his overall assessment given at the end of his 
report seems to take all findings into account and appears to 
be his final judgment upon consideration of all functional 
problems.  

The Board also notes that the veteran's representative had 
argued that the veteran's service-connected left great toe 
disability should entitle the veteran to separate compensable 
disability rating for a post-operative scar and/or a skin 
disability.  See Esteban v. Brown, 6 Vet.App. 259 (1994) 
(where manifestations of a disability do not overlap, 
separate ratings are assignable).

Initially, the Board notes the veteran's service-connected 
left great toe disability has been specifically defined by 
the RO as including a post-operative scar.  (The veteran's 
service medical records show that, in June 1991, he underwent 
an open reduction and internal fixation of his Grade I open 
fracture of the left first proximal phalanx and first 
metatarsal).  Additionally, under Diagnostic Code 7803, scars 
that are superficial, poorly nourished, with repeated 
ulceration, will be rated as 10 percent disabling.  Moreover, 
Under Diagnostic Code 7804 scars that are superficial, tender 
and painful on objective demonstration, will be rated as 10 
percent disabling.  38 C.F.R. § 4.118 (1998).

However, after review of the claims file, the Board finds 
that the objective findings on examination do not demonstrate 
that a separate compensable rating is warranted for the 
veteran's post-operative scar.  Specifically, while the 
August 1997 VA examiner reported that the scar was 
"minimally tender," he did not report that it was painful.  
Furthermore, when re-examined in August 1998, the VA examiner 
specifically stated that the scar was neither tender nor 
painful to the veteran.  Also, there was no suggestion that 
the scar was poorly nourished with repeated ulceration.  
Diagnostic Code 7803.  Therefore, there is no basis for 
granting a separate compensable rating.

Lastly, turning to the issue of a separate compensable rating 
for a skin disability, the Board notes that the record on 
appeal is devoid of any evidence of the veteran's service-
connected disability including such a problem, other than the 
scar discussed above.  Therefore, a separate compensable 
rating for a skin disability is not warranted by the evidence 
of record.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7814 
(1998).

The Board recognizes that the rating award from which the 
veteran appealed was an original award as to each disability 
at issue.  However, upon review of the entire record as 
described above, there is no indication that the veteran 
should have been assigned greater than a 10 percent rating at 
any point in time for either disability.  Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  


ORDER

A rating greater than 10 percent for sinusitis with allergies 
is denied.

An rating greater than 10 percent for service-connected left 
great toe disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 15 -


